Citation Nr: 0120217	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
including arthritis and radiculopathy.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied service connection for residuals of a 
back injury (claimed as bilateral leg injuries).  The veteran 
filed a notice of disagreement in November 1999 and a 
statement of the case (SOC) was issued in the same month.  
The veteran requested an RO hearing before a local hearing 
officer in January 2000.  

The veteran submitted a substantive appeal in February 2000, 
with no hearing requested.  An RO hearing before a local 
hearing officer was held in March 2000.  The veteran filed a 
request for a hearing before the Board in May 2000.  In May 
2001, a hearing was held in Washington, D.C., before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2001).  During the 
hearing, the veteran and his representative recharacterized 
the issue as noted above.

The Board notes that during his May 2001 Board hearing, the 
veteran raised a claim of entitlement to service connection 
for an eye disability.  The matter is directed to the RO for 
initial consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Low back disability, including arthritis and 
radiculopathy, was diagnosed many years postservice and did 
not have its onset in service. 


CONCLUSION OF LAW

The veteran's low back disability, including arthritis and 
radiculopathy, was not incurred in or aggravated by service, 
nor was any low back arthritis manifested to a compensable 
degree within one year post-service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1999, the veteran filed a claim of entitlement to 
service connection for a low back disability (now 
recharacterized as a low back disability with radiculopathy 
to the legs).  The Board observes that the only service 
medical evidence of record is the veteran's separation 
examination report of March 1946.  The separation examination 
is negative for any low back disability with radiculopathy.  
The Board also observes that in February 1952, the veteran 
applied for hospital treatment or domiciliary care, but did 
not indicate any back disorder or back pain.  The examiner 
reviewing the veteran's claim found no abnormalities, and 
stated that the result of a neurological examination was 
negative. 

In June 1998, the veteran submitted private treatment records 
for RO consideration.  Treatment records originating from the 
Hillsville Family Care Center from 1969 to 1985 reflected no 
back disorder or complaints of back pain.  In November 1983, 
the veteran was treated by G. Kelly, M.D., at the Dublin 
Medical Clinic for complaints of leg pains.  Dr. Kelly 
diagnosed muscle spasms due to night leg cramps and 
prescribed pain relievers.  In a February 1989 letter, D. 
Holliman, M.D., stated that the veteran suffered from chronic 
lower extremity pain related to prior injury during service.  
Dr. Holliman did not provide an evidentiary basis for his 
medical opinion.  In April 1992, the veteran was treated by 
W. Prilliman, M.D.  The veteran complained of aches and pains 
in his shoulders, neck, and dorsal spine that were 
intermittent and not especially aggravating.  Dr. Prilliman 
prescribed a pain reliever, but provided no related 
diagnosis.  Treatment notes dated in August 1996 from the 
office of M. K. Conatser, M.D., noted the veteran's 
complaints of arthritis related to injury of his left knee 
during military service.  Dr. Conatser diagnosed 
osteoarthritis with degenerative joint disease.  Dr. Conatser 
later diagnosed osteoarthritis with degenerative joint 
disease of the knees in March 1998.  

In an letter dated in July 1998, the RO informed the veteran 
of the likelihood that his service medical records were 
destroyed, and requested additional detail regarding medical 
treatment in service.  In addition, the RO requested service 
medical records from the National Personnel Records Service 
(NPRC).  In an August 1998 response to the RO's request for 
service medical records, the NPRC confirmed that the 
veteran's service medical records were destroyed by fire (due 
to a 1973 blaze at their facility).  However, the NPRC 
provided hospital admission records from the Surgeon General, 
Department of the Army, revealing the veteran was 
hospitalized for six days at the 318th Station Hospital for 
acute nasopharyngitis in April 1944.  According to the 
veteran's discharge report (Form DD214), the veteran was 
stationed in England at the time of his hospitalization.

In September 1998, the RO continued the search for service 
medical records, and subsequently requested daily sick 
reports from the veteran's military unit to which he was 
assigned at the time of his alleged back injury.  The RO 
issued a decision in November 1998, denying the veteran's 
claim.  

The RO received the requested sick reports in December 1998.  
The reports, dated from May to November 1943, indicated that, 
on August 6 and August 7, 1943, the veteran was released to 
quarters' duty.  The entries were followed by the initials 
"JB."  The following two days, he was returned to duty 
after medical treatment.  Later, on August 16, a sick call 
entry indicated the veteran was released to "duty (x-ray)."  
On August 17, the veteran was discharged to duty.  On August 
20 and 21, the veteran was discharged to "mortar [duty]."  
The veteran was assigned to quarters on August 22, and 
returned to duty on August 23.  However, the August 1943 
entries did not indicate the reason for the assignments or 
that the veteran was so placed due to a low back injury.  
Overall, the RO's service medical evidence search yielded no 
reports of hospitalization, treatment, or records reflecting 
pertinent diagnosis. 

In December 1998, the RO continued its denial of the 
veteran's claim, adding that the claim was not well grounded.  
The RO pointed to the lack of in-service evidence of the 
disorder.  

In a June 1999 supportive statement, the veteran stated that 
he did not believe in-service medical records were kept 
properly, as they did not reflect hospitalization in England 
and in Paris in 1945.  He also submitted a copy of a letter 
sent to his mother in September 1943, describing an injury to 
his back during basic training and the resulting pain in his 
back and legs a few days later.  In July 1999, the RO 
requested a VA examination be provided.  An August 1999 VA 
examination revealed degenerative disc disease of the 
lumbosacral spine, chronic bilateral leg pain, and a normal 
neurological examination.  The RO continued its denial of the 
veteran's claim, citing that the evidence did not establish a 
link between the in-service training accident and the 
veteran's current back condition.

The veteran submitted a letter from Dr. Conatser, dated in 
January 2000.  Dr. Conatser opined that the veteran's back 
pain was service-related, but did not provide the medical 
evidence that served as the basis of his medical opinion.  
Dr. Conatser referred to the veteran's report of medical 
treatment for back pain since the middle 1940's, but did not 
indicate that he reviewed service medical evidence.

An RO hearing was held before a local hearing officer in 
March 2000.  The veteran submitted a list of treating 
physicians from 1947 to 1999, as follows:  Dr. Hickman, Dr. 
Walton, Dr. Kelly, Dr. Early, Dr. Duncan, Dr. Conatser, and 
Dr. Hawley.  In his testimony, the veteran described an 
injury during basic training when he attempted to climb over 
a wall and fell on his back.  He stated another solider fell 
on top of him.  Two days after the accident, he began feeling 
pain.  The veteran stated that he was removed from duty for 
one week following the manifestation of pain.  He described 
being placed "off duty" again from September to December 
1943 due to back pain.  The veteran described being 
hospitalized twice when he was stationed overseas in England 
and in France, for pain in his lower back and his legs.  The 
veteran stated that his pain persisted beyond his period of 
service.  The veteran testified that he first sought post-
service treatment in 1947, from Dr. Hickman.  However, the 
veteran could not locate the related treatment records.  The 
veteran testified that he was unable to obtain any relevant 
treatment records (not previously submitted) from any doctors 
he identified as providing post-service treatment.  The 
veteran denied any employment physical examination or other 
medical treatment through a former employer.  The veteran's 
representative indicated that the RO had all the evidence 
that could be obtained.

In May 2000, the veteran submitted a "buddy" statement 
written by E. Johnson, who became acquainted with the veteran 
in 1943, while serving in the same unit.  E. Johnson attested 
to the veteran's basic training injury, constant back pain in 
service, and resulting in-service medical treatment and 
hospitalizations.

A Board hearing was held in May 2001.  The veteran's 
representative restated and reviewed evidence previously of 
record.  Again, the veteran testified that relevant treatment 
records were unobtainable.  The veteran's representative 
submitted a March 2001 letter from J. Johnson, M.D., 
indicating that there was evidence the veteran suffered 
severe trauma to the head resulting in eye damage, and, as 
the veteran stated he had a severe fall in service, the in-
service accident was the likely origin of the eye disorder.  

In May 2001, the veteran submitted records dated in April 
2001 from the Maxwell Family Chiropractic Center, Inc.  The 
aforementioned records indicated the veteran suffered a back 
disorder, and that, as the veteran did not report any other 
back injuries since his basic training accident in 1943, the 
disorder was probably related to the in-service injury.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Following a complete review of the claims folder, the Board 
finds that service connection for a low back disability with 
radiculopathy to the legs is not warranted as the evidence of 
record does not demonstrate competent evidence of a back 
disorder in service, and no medical evidence of such 
disability within one year of his separation from service.  
The Board acknowledges that the veteran's service medical 
records are missing and assumed destroyed in the 1973 fire at 
the NPRC in St. Louis, Missouri.  Consequently, pertinent 
service medical records may have been lost.  There is a 
heightened duty to assist the veteran under these 
circumstances.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  According to the record, the RO has provided such 
assistance by performing a search for alternative service 
medical evidence, notifying the veteran of the absence of 
such records, and eliciting details from the veteran as to 
relevant in-service medical treatment.  The RO discovered 
sick report entries indicating that the veteran was placed on 
lighter duty for few days in August 1943, but the underlying 
medical condition was not discernible.  The RO's also 
ascertained the veteran was hospitalized while stationed in 
England in April 1944, but not for a back disorder or for 
related pain.  Aside from the veteran's own statements and a 
"buddy" statement, there is no in-service evidence 
concerning any back disorder.  While an x-ray was taken in 
service, the area of the body was not specified.  
Importantly, in a letter from a chiropractor, it was noted 
that the veteran gave a history of x-rays being taken of his 
knees in service and not of his back.  The veteran explained 
that x-rays were taken of his back initially many years 
postservice.

Even assuming, without conceding, that the veteran injured 
his back during service, for service connection purposes, the 
question remains whether the veteran's in-service back injury 
was the cause of his current low back disability with 
arthritis and radiculopathy.  The evidence of record does not 
demonstrate continuity of symptomatology from the veteran's 
separation in 1946.  The veteran's March 1946 separation 
examination reported no musculoskeletal defects and a normal 
neurological diagnosis.  The earliest medical evidence of 
record indicating any ailment of the back or legs was dated 
in 1983, thirty-seven years later.  Importantly, in 1983, 
there was mention only of leg pain and not back pain, and 
there was no mention that the leg pain was radiating from the 
back.  

The Board acknowledges the medical opinions of Dr. Conatser 
(January 2000) and chiropractor K. Maxwell (April 2001).  
However, the aforementioned practitioners based their 
opinions solely on the veteran's statements of medical 
history; that is, statements regarding his accident of 1943 
and persistent back pain with radiculopathy to the legs since 
the accident.  Dr. Holliman, in a statement dated in February 
1989, made no mention of the back.  Rather, he related the 
veteran's chronic lower extremity pain (which he did not 
diagnosis in the letter) to an injury in service.  When a 
medical opinion relies wholly or partially on the veteran's 
own report of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts as alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) (a medical opinion regarding a 
causal relationship without supporting clinical data or 
rationale was purely speculative).  With regard to Dr. 
Conatser's opinion, it is noted that he referred to the 
veteran's history of receiving treatment for his back since 
the mid 40's.  However, there is simply no evidence to 
support this assertion.  (Records from one physician dated 
between 1969 and 1985 make no mention of any back 
complaints.)  In the absence of evidence showing continuity 
of symptomatology, and no substantiated medical opinion from 
any physician of record in this case linking the veteran's 
current back disorder to any in-service disease or injury, 
the claim must be denied.

As a final matter, the Board observes that the RO has not 
been afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  The Veterans Claims Assistance Act of 2000 provides 
that the veteran must be notified of any information, 
including medical or lay evidence, necessary to substantiate 
his claim.  38 U.S.C.A. § 5103.  Furthermore, in pertinent 
part, reasonable efforts must be made to obtain records 
(including private records) that the veteran sufficiently 
identifies, and a medical examinations must be provided when 
the evidence of record contains insufficient evidence upon 
which to base a decision.  38 U.S.C.A. § 5103A.

Regarding the applicability of the new statute, the Board 
notes that further development is not warranted in this case.  
By virtue of the SOC issued during the pendency of the 
appeal, the veteran and his representative were provided 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  In addition, the 
veteran conceded that all relevant private treatment records 
identified and not previously provided were unobtainable.  
The evidence of record includes alternative service medical 
evidence, records of treatment after service, and lay 
statements made in support of veteran's claim.  Furthermore, 
a VA examination was provided.  Therefore, no further 
assistance to the veteran or additional development is 
warranted.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A.


ORDER

Entitlement to service connection for a low back disability, 
including arthritis and radiculopathy, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

